DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities:
The specification uses Reference Character (x)34 (i.e. 134, 234, 434) to describe both a coiled regulation filament & a shaft;
The specification uses both Reference Characters (x)34 & (x) 47 to describe a shaft;
The specification uses Reference Character 159 to describe both an eccentrical shaft & a guide;
The specification uses Reference Character (x)93 to describe both an end & a bending;
In the last line of Para. 33, “wires may not collide and/or in touch with other components” appears to be intended as “wires may not collide with and/or touch other components”; &
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract uses self-evident, implied language, i.e. “is disclosed” in Line 2. Correction is required. See MPEP § 608.01(b).
Appropriate correction is required.
Claim Objections
Claims 8-10, 13, 14, 16 & 17 are objected to because of the following informalities:
With respect to 7-10, 13 & 14, each claim recites the limitation “the gas supply line” &/or “the gas outlet.  There is insufficient antecedent basis in the claims for each of the above recited limitations.
Claims 16 & 17 each recite the limitation “the hollow space”, which lacks antecedent basis in each of the claims.
Consideration of the entirety of the disclosure indicates the intended meanings of the above limitations; however, proper antecedent basis for each limitation should be recited in each claim.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “traversing device” in claims 1, 3, 7, 14 & 19.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations is: fixation means in claim 11.
Because this claim limitation is not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections
~ Under 35 USC § 112 ~
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 11 & 15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of Claims 5, 7 & 11 recite both broad & narrow limitations, which renders each claim indefinite.  The limitations are as follows:
Claim 5 recites the broad limitation “the electric igniter is mountable”, & the narrow limitation “in particular is screw-fastenable”;
Claim 11 recites the broad limitation that the gas supply line is “fixable”, & the narrow limitation “in particular by a clamping screw”; &
Claim 15 recites the broad limitation “a glow plug”, & the narrow limitation “in particular as a metal or ceramic glow plug”.
Each of Claims 7 & 11 recite that the gas supply line be “reversibly” mounted, which renders the claims indefinite.  The term “reversibly” is a relative term which renders each claim indefinite.  Furthermore, in consideration of the specification, the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear whether the term “reversibly” is meant to indicate the direction of flow of the gas in the supply line can be reversed or whether the supply line itself can be removed & reattached.  For purposes of prosecution, the term “reversibly” is interpreted as meaning “removably”.  Clarification is requested in any future response to this office action.
Note:	The prior art relied upon in the following office action is as follows:
-
Atsushi, JP #3605965
[Atsushi ('965)]

-
Handschuck et al., US #5,869,343
[Handschuck ('343)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, 14 & 18-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Handschuck ('343).
In Re Claims 1-4, 6, 10, 14 & 18-20, Handschuck ('343) discloses:
Cl. 1: All aspects of the claimed invention including: A device for igniting a sample arranged in a container for a flashpoint determination test and/or a combustion point determination test (Test Equipment #1), the device comprising:
an electric igniter (Ignition Device #14), which has an ignition tip having a partially or completely encapsulated electric wire (Ignition Device #14 is shown with an enclosed tip with no extending / exposed wires); and
a traversing device, which is configured for traversing the ignition tip of the electric igniter to a defined position within the container (Stationary Simultaneous Function Head #2).
Cl. 2: wherein the electric wire is encapsulated such that a sample in a liquid and/or in a gaseous state does not directly contact the wire (An ignitor with no exposed electric wires would, of necessity, have the wires encapsulated within the ignitor).
Cl. 3: wherein the traversing device is configured to traverse the ignition tip of the electric igniter along a rectilinear traverse distance, which in particular extends substantially vertically or encloses an acute angle to the vertical (At least Fig. 3).
Cl. 4: wherein the traversing device further has an electric motor, preferably having a crank drive, which is coupled to the electric igniter (Drive Mechanism #6 coupled to Ignition Device #14 at least through Element #9a & the vertical post attached to the bottom of Head #2).
Cl. 6: wherein the traversing device has a, in particular sleeve-shaped, guide having a guide opening that is defined by parallel internal walls, through which opening at least a part of the electric igniter mounting and/or at least a part of the electric igniter is passed through, wherein in particular an outer surface of a part of the electric igniter mounting and/or a part of the electric igniter slides along at the parallel internal walls of the guide when traversing of the electric igniter (The tip of Ignition Device #14 can be positioned within the sleeve defined by the interior walls of Ignition Opening #16).
Cl. 10: wherein the gas supply device is configured to be able to be used as an ignition in a flashpoint determination test and/or a combustion point determination test without changing the electric igniter in respect of its position or orientation (Col. 3, Ln. 17-43; Fig. 1, 2: The testing device can use either gas or electric ignition energy with Ignition Device #14 with the tip of Ignition Device #14 is at a set height, indicating that the device can be used with either source without changing the location of Ignition Device #14).
Cl. 14: wherein the traversing device is configured to traverse the electric igniter downwardly selectively by a first traverse distance or a second traverse distance, in order to move either the ignition tip of the electric igniter or, in the case of a mounted gas supply line, the gas outlet opening to the respectively defined position (Fig. 1, 2: Traversing Device / Head #2 moves Ignition Device #14 from a first position above Ignition Opening #16 in Line #12 of Vessel #11 to a second position vertically downward, locating the tip of Device #14 through Opening #16).
Cl. 18: wherein the device further has: a driver module, which is configured and connected to apply a direct voltage between the ends of the wire of the electric igniter, in order to guide an electric direct current, in particular between 5 Ampere and 15 Ampere, through the coiled glow filament (Col. 3, Ln. 36-43: The electrical energy from the “supply media”).
Cl. 19: A system for a flashpoint determination, in particular also for a combustion point determination (Test Equipment #1), the system comprising:
a container for receiving a sample to be investigated (Test Vessel #11 containing Test Liquid #13);
in particular a lid for closing the container, wherein the lid has a closable lid opening (Lid #12 with Opening #16;
a temperature-control device for heating the sample with a defined heating rate and/or to a defined temperature (Temperature Sensor #4); and
a device for igniting the sample arranged in the container (Ignition Device #14), the device comprising an electric igniter with an ignition tip having a partially or completely encapsulated electric wire (Col. 3, Ln. 17-43; Fig. 1, 2: The testing device can use either gas or electric ignition energy with Ignition Device #14 with the tip of Ignition Device #14 is at a set height, indicating that the device can be used with either source without changing the location of Ignition Device #14; An ignitor with no exposed electric wires would, of necessity, have the wires encapsulated within the ignitor) and a traversing device, which is configured for traversing the ignition tip of the electric igniter to a defined position within the container (Stationary Simultaneous Function Head #2);
wherein in the case of a lid being present the device for igniting is arranged such that, upon a traversing of the ignition tip of the electric igniter to the defined position within the container, the ignition tip is guided through the lid opening (Heat #2 moves Ignition Device #14 from a first position above Ignition Opening #16 in Line #12 of Vessel #11 to a second position vertically downward, locating the tip of Device #14 through Opening #16).
Cl. 20: A method for igniting of a sample arranged in a container during a flashpoint determination test and/or a combustion point determination test, the method comprising: traversing an ignition tip of an electric igniter, or a gas outlet opening of a gas supply line coupled to the electric igniter, to a defined position within the container, wherein the electric igniter has an ignition tip having an encapsulated electric wire; providing a combustible gas through the gas outlet; and applying a current to the electric igniter (The recited apparatus has been fully discussed above with the method fully discussed the SUMMARY OF INVENTION section starting in Col. 1, & Col. 3, Ln. 8-Col. 4, Ln. 3).

Claims 5, 7-9 & 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Handschuck ('343) as applied to Claim 1 above.
In Re Claim 5, Handschuck ('343) discloses: wherein the traversing device has an electric igniter mounting, by which the electric igniter is mountable (Fig. 1, 2; Col. 3, Ln. 17-25: Ignition Device (Flame Rod) #4  is “disposed on” or mounted to Head #2), in particular is screw-fastenable and the wire is electrically connectable and is encapsulated by a housing (Col. 3, Ln. 36-40: As discussed above, the ignition device / flame rod does not show any exposed wires, indicating they are encapsulated with the flame rod).  With respect to the mounting means, the particular mounting means would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a screw-type fastener solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the testing device of Handschuck ('343) would function equally well in either configuration.
In Re Claim 7, Handschuck ('343) discloses: further comprising: a gas supply device having a gas supply line having a gas outlet opening, wherein the gas supply line is, preferably reversibly, fixable section-wise parallelly offset to a longitudinal direction of the electric igniter, wherein the fixed gas supply line is synchronously traversed together upon a traversing of the ignition tip of the electric igniter by the traversing device, wherein the traversing device is configured in particular to traverse the gas outlet opening to a defined position within the container (Col. 3, Ln. 17-43: Ignition Element #14 is attachable to one of Head #2, a gas supply pipe or electric supply means; With respect to the gas supply pipe being reversibly mounted, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the gas pipe to be removably mounted, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, Para. 35, 39 & 79, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.).
In Re Claim 8, with respect to “wherein the gas outlet opening of the gas supply line is arranged underneath the ignition tip of the electric igniter, in particular underneath along the longitudinal direction of the electric igniter, such that a gas that exits from the gas outlet opening is ignitable by operating the electric igniter”, Handschuck ('343) discloses the gas supply line as discussed above.  With respect to the location of the location of the location of the gas outlet, since the relative location of the gas outlet with respect to the ignition device for a given combustion / flashpoint test equipment installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of overall testing apparatus, gas flow rate, the size & capacity of the ignition device, etc., to configure an apparatus such as recited in Handschuck ('343) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claim 9, with respect to “wherein the gas supply line has a bend that is formed such that the gas outlet opening is arranged underneath the ignition tip of the electric igniter, in particular underneath along the longitudinal direction of the electric igniter, and that a gas that exits from the gas outlet opening is ignitable by operating the electric igniter”, Handschuck ('343) discloses a bend in the energy supply media (The bend in the tubing / piping attached to Ignition Device #14).  The placement of the gas outlet has been discussed in Claim 8.
In Re Claim 11, Handschuck ('343) discloses: wherein a gas supply line mounting is provided for, preferably reversibly, mounting the gas supply line (Fully discussed in Claim 7 above), which mounting has a, in particular cylindrical, passage opening, through which the gas supply line is guided and fixable, in particular by a clamping screw, and which mounting has fixation means, in particular a clamp and/or a clip, which are configured to fix at least partially, in particular elastically and/or by a screw and/or magnetically, the gas supply device to a part of the electric igniter and/or of the electric igniter mounting; in particular wherein the passage opening, within which the gas supply line is fixed, is provided at a bent end of a retaining arm that extends substantially vertically and that is mounted, in particular vertically adjustably, to the fixation means.
With respect to the shape, configuration & type of fixation means, & with respect to the substantially vertical arm, each of the exact configuration of the attachment means & retaining arm would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that any one or combination of the fixation means &/or the disposition of the fixation means solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the testing apparatus of Handschuck ('343) would function equally well in either configuration.
In Re Claims 12 & 13, with respect to “ wherein furthermore a pin is provided, which is pluggable through a passage opening of the clamp and into a hole of the electric igniter and/or the electric igniter mounting, in order to achieve a defined vertical positioning of the gas outlet opening relative to the ignition tip” & “wherein furthermore a magnet is provided, to which a magnetic attractive force is applied by a magnet or magnetizable material fixed to a part of the electric igniter and/or the electric igniter mounting, in order to achieve a defined vertical positioning of the gas outlet opening relative to the ignition tip”, as discussed above: the configuration of the fixation means (including the use of a stop-pin) is considered a matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.

Claims 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Handschuck ('343) as applied to claim 1 above, in view of Atsushi ('965)
In Re Claims 15-17, with respect to :
Cl. 15: wherein the electric igniter is configured as a glow plug, in particular as a metal or ceramic glow plug;
Cl. 16: wherein the ignition tip has a sleeve that is made of metal and/or ceramics and that is closed at a front end, in the hollow space of which sleeve, in a front region, a coiled glow filament is arranged; &
Cl. 17: wherein the electric igniter further has, in the hollow space in a rear region, a coiled regulation filament, in particular having a resistance that rises with the temperature, which filament is electrically connected to the coiled glow filament;
Handschuck ('343) is silent on the type of electrical ignition device used.  Nevertheless, Atsushi ('965) discloses (See machine translation, attached) from the same Fuel Ignition field of endeavor as applicant's invention, a ceramic glow plug type igniter (Para. 25: Glow Plug #1) to ignite combustible fuel (Injection from Fuel Injection Nozzle #459), the ignitor having a hemispherical enclosed tip (Para. 29, 50) & glow element (Filament #2) & an integral sensing element (Para. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the glow plug of Atsushi ('965) as the ignition device for the electric ignitor of Handschuck ('343)for the purpose of providing a suitable ignition means that is inexpensive (Para. 17) & durable (Para. 19).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762